Citation Nr: 1815468	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-38 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, subluxation L-4.

2.  Entitlement to service connection for a low back disorder, subluxation L-4.


REPRESENTATION

Veteran represented by:	[REDACTED], Individual Providing Representation



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army National Guard on active duty for training from May 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in which the RO declined to reopen a previously denied claim for service connection for a low back disorder.

In July 2017, the Appellant testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, D.C.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low back disorder, subluxation L-4 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In January 1973, the RO denied service connection for a low back disorder, subluxation L-4; the Appellant neither expressed timely disagreement nor submitted new evidence within one year.

2.  The evidence received since the January 1973 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a low back disorder, subluxation L-4, and assuming its credibility raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 1973 rating decision denying service connection for a low back disorder, subluxation L-4 is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evident sufficient to reopen the claim of service connection for a low back disorder, subluxation L-4 has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Representation 

At the time of the Board hearing in July 2017, the Appellant appointed his nephew, [REDACTED], as an individual to represent him on July 25, 2017.  See July 2017 Appointment of Individual as Claimant's Representative (VA FORM 21-22a). Mr. [REDACTED] is neither a representative of a recognized Veteran's Service Organization nor an attorney admitted to practice before the Board.  However, he is authorized by regulation to represent the Veteran for one time only.  38 C.F.R. § 14.6309(a)-(b) (2017) ("Any person may be authorized to prepare, present, and prosecute one claim [...]  Representation may be provided by an individual pursuant to this exception one time only.").  Though characterized as a witness in the transcript of the July 2017 Central Office hearing, the Board notes the Mr. [REDACTED] serves as the Veteran's representative permissibly in light of the governing regulation.

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Reopening Claims

The Appellant contends that he injured his lower back during active duty for training service.  His representative reported that the Appellant complained of a hurting low back and has done so for 30 years.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence is presented or secured.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence may be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and, moreover, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  In making the determination of materiality, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  
Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

In February 2012, the RO addressed whether new and material evidence has been received for a low back disorder.  However, the RO found that the evidence submitted neither new nor material.  Specifically, the RO opined that treatment records submitted from Veterans Affairs Medical Centers in Biloxi, Mississippi; Houston, Texas; Hampton, Virginia; Atlanta, Georgia; Baltimore, Maryland; and New Orleans, Louisiana had been considered in earlier rating decisions and therefore did not constitute new and material evidence; likewise, the RO opined that private medical records from both O. and P. did not constitute new and material evidence.  The RO reasoned that these VAMC and private medical records did not relate to unestablished facts necessary to substantiate the claims.  Therefore, the RO continued the denial of service connection for both disorders and did not reopen either claim.

The Board notes that subsequent to the Statement of the Case (SOC) issued in October 2014, additional documents submitted by the Appellant were associated with the claims file.  Because the Appellant filed his substantive appeal in November 2014 and this evidence is therefore subject to initial review by the Board because he did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  Moreover, the Appellant submitted a waiver of AOJ consideration of additional evidence, via VA FORM 21-4138, in July 2017.  

Upon review of the additional evidence, the Board finds that a May 2017 letter submitted by the Appellant's sister specifically addressed the Veteran's claim for service connection for a low back disorder and noted that the Veteran has "issues" related to a back injury that he sustained during military training.  Furthermore, at the hearing the Appellant testified that his in-service lower back injury occurred when a pull bar snapped on the side and jammed his back.  See July 2017 hearing transcript, p. 3. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  The Board finds the letter and testimony noted above to be neither cumulative nor redundant; moreover, the evidence raises a reasonable possibility of substantiating the Veteran's low back disorder claim, especially in light of Shade and Justus, as noted above.

Therefore, the Board finds that new and material evidence has been received, and to that extent only, reopens the claim for entitlement to service connection for a low back disorder, subluxation L-4.

ORDER

As new and material evidence has been received, and to this extent only, the claim for entitlement to service connection for a low back disorder, subluxation L-4 is reopened.

REMAND

Although the Board regrets the additional delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

As noted above, the representative contends that the Appellant experiences low back "hurting" on a constant basis.  Moreover, the Appellants sister noted that the Veteran has "issues" related to a back injury that he sustained during military training.  A review of the Appellant's service treatment records (STRs) reveals neither notations nor findings of an in-service low back injury.  However, the Appellant was not afforded a separation examination and his STRs in the evidence of record are limited to that of an enlistment examination.  The Appellant contended in written statement and during the hearing that he injured his lower back in a training accident involving a pull-up bar and received treatment at the Army hospital at Fort Dix, New Jersey. 

A discharge certificate indicates that the Appellant was discharged because of an unspecified physical disability (NLD) that was not explained but possibly indicates "not in the line of duty."  An undated typed note from a chiropractor, posted to the file on September 5, 1975, indicates that the Appellant was examined on July 8, 1975 and had reported a back injury in a motor vehicle accident in 1969 and in a service related injury.   In January 1979, the chiropractor again noted the Appellant's report of a back injury in the vehicle accident in 1969 and that he reinjured his back in basic training when he fell on a rock.  He reported that X-rays were taken and that he was prescribed medication.  The chiropractor also noted another post-service back injury, obtained concurrent X-rays, and provided no treatment.  

The Board acknowledges the reports of a hurting low back; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Nevertheless, the new and material evidence, as noted above, triggers VA's duty to assist.  See Shade, supra.  As a consequence, the Board finds that a medical examination is necessary before the merits of the Veteran's claim for entitlement to service connection for a low back disorder, subluxation L-4 can be addressed.
Accordingly, the case is REMANDED for the following action:

1. Request all records of VA outpatient treatment from November 2016, if any, for the Veteran and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records pertaining to a lower back disorder, subluxation L-4.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Attempt to recover additional service personnel records for the Appellant's period of active duty for training to determine the nature of the physical disability for which he received an early discharge.  Attempt to recover and additional service treatment records including records of hospital care at Fort Dix in June and July 1972.  A request to the Adjutant General of the Maryland National Guard (MNG) should be included as the Appellant was under NG jurisdiction during the training. 

4.  Schedule the Veteran for a VA examination with an appropriate orthopedic clinician.  The entire claims file, including a copy of this REMAND, must be made available to the clinician and the clinician's report must note complete review of the claims file.

The clinician should first provide a thorough description of the Veteran's claimed low back disorder, subluxation L-4 and provide a current diagnostic impression, if any.  The clinician should then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disorder, subluxation L-4, other than pain itself, had its onset in, or is otherwise related to his active duty service.

It should be noted that the Appellant is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.  Should there be a clinical basis to support or call into doubt the symptomatology provided by the Appellant, the examiner should provide a fully reasoned explanation.

This clinician should provide a complete rationale for each conclusion reached.

5.  After completion of the above and review of the expanded record, re-adjudicate the Appellant's claim.  If any determination remains adverse to the Appellant, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


